ROSE, Circuit Judge.
After the appeal had been taken in No. 2125, 300 Fed. 280, and before it had been heard in this court, the interveners obtained leave from us to ask the District Court to set aside the sale so fully discussed in our opinion in No. 2125. They have here appealed from the refusal of the coi irt below to grant their request. One of the grounds which the learned District Judge regarded as conclusive against his reopening the question of the *302sale was that all the questions raised by the interveners in their petition that he should do so were pending here on appeal. In this he was right, and they have been disposed of by us in that ease. Under the circumstances we do not feel that an appeal will lie from his order declining to grant their petition. It follows that in this case the appeal must be dismissed.
Dismissed.